2017 UT App 167



               THE UTAH COURT OF APPEALS

             STATE OF UTAH, IN THE INTEREST OF J.S.,
            A PERSON UNDER EIGHTEEN YEARS OF AGE.


                              J.R.,
                           Appellant,
                                v.
                         STATE OF UTAH,
                           Appellee.

                       Per Curiam Opinion
                         No. 20170449-CA
                     Filed September 8, 2017

       Seventh District Juvenile Court, Price Department
               The Honorable Craig M. Bunnell
                          No. 1117628

         W. Andrew McCullough, Attorney for Appellant
         Sean D. Reyes, Carol L.C. Verdoia, and John M.
               Peterson, Attorneys for Appellee
                Martha Pierce, Guardian ad Litem

Before JUDGES MICHELE M. CHRISTIANSEN, JILL M. POHLMAN, and
                      DIANA HAGEN.

PER CURIAM:

¶1     J.R. (Mother) appeals the termination of her parental
rights. Mother asserts that there was insufficient evidence to
support the grounds for terminating her parental rights, and that
the juvenile court did not give appropriate weight to her
fundamental liberty interest in the care, custody, and
management of her child. We affirm.

¶2     “[I]n order to overturn the juvenile court’s decision [to
terminate a person’s parental rights,] ‘the result must be against
                             In re J.S.


the clear weight of the evidence or leave the appellate court with
a firm and definite conviction that a mistake has been made.’” In
re B.R., 2007 UT 82, ¶ 12, 171 P.3d 435 (citation omitted). We
“review the juvenile court’s factual findings based upon the
clearly erroneous standard.” In re E.R., 2001 UT App 66, ¶ 11, 21
P.3d 680. A finding of fact is clearly erroneous only when, in
light of the evidence supporting the finding, it is against the
clear weight of the evidence. See id. Further, we give the juvenile
court a “‘wide latitude of discretion as to the judgments arrived
at’ based upon not only the court’s opportunity to judge
credibility firsthand, but also based on the juvenile court judges’
‘special training, experience and interest in this field.’” Id.
(citations omitted). Finally, “[w]hen a foundation for the court’s
decision exists in the evidence, an appellate court may not
engage in a reweighing of the evidence.” In re B.R., 2007 UT 82,
¶ 12.

¶3      The juvenile court found several grounds supporting the
termination of Mother’s parental rights. Although Mother
challenges the juvenile court’s subsidiary findings that she failed
to exhibit the normal interest of a natural parent without just
cause, and that she failed to provide a stable environment for the
child where he was loved and protected, Mother’s failure to
challenge all of the grounds for termination identified by the
juvenile court, renders her challenges irrelevant. The finding of a
single enumerated ground set forth in Utah Code section 78A-6-
507 is alone sufficient to support the termination of parental
rights. See Utah Code Ann. § 78A-6-507 (LexisNexis 2012).
Therefore, this court will affirm the termination of parental
rights if the record supports any of the grounds identified by the
juvenile court for terminating Mother’s parental rights.

¶4     The juvenile court found that Mother neglected and
abused J.S.. See id. § 78A-6-507(1)(b). The juvenile court also
found that Mother was an unfit or incompetent parent. See id.
§ 78A-6-507(1). Additionally, the juvenile court determined that
(1) the child had been in an out-of-home placement under the


20170449-CA                     2               2017 UT App 167
                            In re J.S.


supervision of the juvenile court and the Division of Child and
Family Services (DCFS), (2) Mother “substantially neglected,
willfully refused, or [has] been unable or unwilling to remedy
the circumstances that caused the child[] to be in an out-of-home
placement,” and (3) “there is a substantial likelihood that
[Mother] will not be capable of exercising proper and effective
parental care in the near future.” See id. § 78A-6-507(1)(d).

¶5      In determining whether a parent is unfit or has neglected
a child, the juvenile court shall consider a parent’s habitual or
excessive use of intoxicating liquors, controlled substances, or
dangerous drugs that renders the parent unable to care for the
child. See id. § 78A-6-508(2)(c). This court has previously
affirmed     the    termination     of   parental    rights   for
methamphetamine use after the court concluded that “use of
methamphetamines is totally, completely inconsistent with
responsible parenting.” In re S.Y., 2003 UT App 66, ¶ 20, 66 P.3d
601.

¶6     The record demonstrates that Mother has an extensive
history of drug addiction involving methamphetamine and
marijuana. The juvenile court determined that Mother had
ample opportunities to address her drug addiction, but that she
failed to do so. The juvenile court found that Mother’s efforts
“do not even come close to what would be necessary to return
the child to [her] care.” Because “a foundation for the court’s
decision exists in the evidence,” we affirm the juvenile court’s
order finding that Mother severely neglected J.S. and was an
unfit parent. See In re B.R., 2007 UT 82, ¶ 12. Furthermore,
because the record supports the determination that Mother is
unfit and neglected her child due to her habitual drug use, we
need not address Mother’s alternative challenges to the other
grounds supporting the termination of her parental rights. See
Utah Code Ann. § 78A-6-507(1).

¶7    Mother next asserts that the juvenile court failed to give
appropriate weight to her fundamental liberty interest in the


20170449-CA                    3               2017 UT App 167
                             In re J.S.


care, custody, and management of her child. Utah law
recognizes that parents have a fundamental liberty interest in the
care, custody, and management of their children. See In re S.F.,
2012 UT App 10, ¶ 29, 268 P.3d 831. However, the state retains a
compelling interest in protecting children from abuse and
neglect. See In re S.A., 2001 UT App 307, ¶ 25, 37 P.3d 1166.
Notwithstanding a parent’s fundamental liberty interest in the
custody, care, and management of his or her child, a parent
shown by clear and convincing evidence to be unfit can be
permanently deprived of all parental rights. See In re J.P., 648
P.2d 1364, 1377 (Utah 1982). Recently, this court observed that
“parental rights, although fundamental and constitutionally
protected, are not absolute, and the State has a moral and
statutory obligation to step in and protect children when those
children are suffering from neglect or abuse.” In re C.C., 2017 UT
App 134, ¶ 46. (Christiansen, J., concurring). Because the record
contains ample evidence that Mother was unfit and neglected
her child, the juvenile court properly concluded that there was a
compelling interest in terminating Mother’s parental rights. See
id.

¶8      Finally, if the juvenile court determines that there are
sufficient grounds to terminate parental rights, the juvenile court
must next find that the best interests and welfare of the child are
served by terminating the parent’s parental rights. See In re
R.A.J., 1999 UT App 329, ¶ 7, 991 P.2d 1118. Although Mother
does not challenge the juvenile court’s determination that it was
in the child’s best interest to terminate her parental rights, the
record supports the juvenile court’s determination that it was in
the child’s best interest to do so. Because “a foundation for the
court’s decision exists in the evidence,” we affirm the juvenile
court’s order terminating Mother’s parental rights. See In re B.R.,
2007 UT 82, ¶ 12.

¶9    Affirmed.




20170449-CA                     4               2017 UT App 167